Exhibit 10.1



ACQUISITION AGREEMENT





By and among





GLOBALPAYNET HOLDINGS, INC.,




E-SHOPPING TECHNOLOGIES, INC.




and




RENOVATIO MEDIA GROUP S.A.


dated as of July 31, 2007





--------------------------------------------------------------------------------







ACQUISITION AGREEMENT

 

This ACQUISITION AGREEMENT, dated as of July 31 , 2007 (this “Agreement”), is
made and entered into by and among GlobalPayNet Holdings, Inc., a Nevada
corporation (“Purchaser”), E-Shopping Technologies, Inc., a Nevada corporation
(“E-Shopping”) and Renovatio Media Group S.A., a Swiss société anonyme and the
sole shareholder of E-Shopping (the “ Shareholder ”).




WITNESSETH:

 

WHEREAS, the Boards of Directors of Purchaser and E-Shopping deem it advisable
and in the best interests of each corporation and its respective stockholders
that Purchaser acquire E-Shopping in order to advance its long-term strategic
business interests (the “Acquisition”);

 

WHEREAS, the acquisition of E-Shopping by Purchaser shall be effected by the
terms of this Agreement as outlined below;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

ARTICLE I


The Acquisition




Section 1.1.  Acquisition of Shares.  

 

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing (as defined below), Purchaser shall purchase from the Shareholder, and
the Shareholder hereby agrees to convey, sell, transfer and deliver to
Purchaser, all of the issued and outstanding shares of E-Shopping.  

 

Section 1.2.  Consideration.  

 

Subject to the terms and conditions hereof, in consideration for the transfer
and delivery of the E-Shopping Common Stock (defined below), Purchaser agrees to
pay, issue and deliver to the Shareholder the following:  (a) US$350,000, to be
paid in cash prior to the closing as an advance payment (the “Advance Payment”)
and (b) 1,000,000 shares of the common stock of Purchaser (“Purchaser Common
Stock”), to be issued as promptly as practicable following the Closing.
 Shareholder acknowledges and agrees that it has already received the Advance
Payment as of the date hereof.  

 

Section 1.3.  Closing

 

Subject to the terms and conditions of this Agreement, the closing of the
Acquisition (the “Closing”) will take place no later than July 31, 2007. The
Closing shall take place via facsimile or teleconference, or at such other time,
date and place as agreed to in writing by the parties hereto.

 




ARTICLE II


Purchaser Common Stock

 

Section 2.1.  Restrictive Legends.  




The shares of Purchaser Common Stock issued in accordance with this Agreement
will be “restricted securities,” as defined under U.S. securities laws, and may
only be sold or otherwise transferred pursuant to an effective registration
statement under the U.S. Securities Act of 1933, as amended, or an exemption
from the registration requirements of the 1933 Act.  It is understood that the
certificates evidencing the











--------------------------------------------------------------------------------







shares of Purchaser Common Stock issued in connection with the Acquisition will
bear substantially the following legend:




"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT."







ARTICLE  III


Representations and Warranties of E-Shopping




E-Shopping hereby represents and warrants as follows:

 

Section 3.1.  Organization and Qualification

 

E-Shopping is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and is duly qualified to conduct
its business in each jurisdiction where the nature of its business makes such
qualification necessary, except where failure to be so qualified would not have
a material adverse effect.  




Section 3.2.  Certificate of Incorporation and Bylaws

 

E-Shopping is not in violation of any of the provisions of its certificate or
articles of incorporation or bylaws.

 

Section 3.3.  Capitalization

 

The authorized capital stock of E-Shopping consists of fifty thousand (50,000 )
shares of common stock, par value $.001 per share (the “E-Shopping Common
Stock”) and no authorized or issued shares of any other class .  As of the date
hereof, all such shares were owned beneficially and of record by the
Shareholder.  There are no options or other rights to purchase shares of
E-Shopping stock outstanding.  




Section 3.4.  Authority

 

E-Shopping has the necessary corporate power and authority to enter into this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by E-Shopping and the consummation by E-Shopping of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action and no other corporate proceedings on the part of E-Shopping
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.  




Section 3.5.  Absence of Litigation

 

There are (a) no material claims, actions, suits, investigations, or proceedings
pending or, to the knowledge of E-Shopping, threatened, against E-Shopping
before any court, administrative, governmental, arbitral, mediation or
regulatory authority or body, domestic or foreign, and (b) no material
judgments, decrees, injunctions or orders of any governmental entity or
arbitrator outstanding against E-Shopping.

















--------------------------------------------------------------------------------







ARTICLE IV




Representations and Warranties of Purchaser




Purchaser represents and warrants as follows:

 

Section 4.1.  Organization and Qualification

 

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, and is duly qualified to conduct its
business in each jurisdiction where the nature of its business makes such
qualification necessary, except where failure to be so qualified would not have
a material adverse effect.  




Section 4.2.  Certificate of Incorporation and Bylaws

 

Purchaser is not in violation of any of the provisions of its certificate or
articles of incorporation or bylaws.




Section 4.3.  Authority

 

Purchaser has the necessary corporate power and authority to enter into this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by Purchaser and the consummation by Purchaser of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
and no other corporate proceedings on the part of Purchaser are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.







ARTICLE V


General Provisions




Section 5.1.  Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy or other
judgment, decree, injunction or order, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.

 

Section 5.2.  Entire Agreement

 

This Agreement constitutes the entire agreement of the parties and supersede all
prior agreements and undertakings, both written and oral, between the parties,
or any of them, with respect to the subject matter hereof and, except as
otherwise expressly provided herein, are not intended to confer upon any other
Person any rights or remedies hereunder.

 

Section 5.3.  Assignment

 

     Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of law or otherwise) without the prior written consent of the other parties.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and assigns.

 

Section 5.4.  Governing Law

 











--------------------------------------------------------------------------------







     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Nevada, regardless of the laws that might otherwise govern
under applicable principles of conflicts of law.

 

Section 5.5.  Counterparts

 

     This Agreement may be executed and delivered in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.




Section 5.6.  Amendment

 

This Agreement may not be amended except by an instrument in writing signed by
each of the parties hereto.




 











Remainder of this page intentionally left blank.

         











--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Acquisition Agreement to
be executed and delivered as of the date first written above.

 




GLOBALPAYNET HOLDINGS, INC.

 




By: /s/ Alain Ghiai_______________________________

Name:  Alain Ghiai
Title:  Chairman, Director




 

RENOVATIO MEDIA GROUP, S.A.








By: /s/ Alain Ghiai_______________________________

Name:  Alain Ghiai
Title:  Managing Director




E-SHOPPING TECHNOLOGIES, INC.

 







By: /s/ Alain Ghiai_______________________________

Name:  Alain Ghiai
Title:  Secretary












